Judgment, Supreme Court, New York County, rendered on May 9, 1977, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Although appellant has been afforded an ample opportunity to apply for assignment of new counsel, he has failed to do so. Concur—Kupferman, J. P., Evans, Fein, Lynch and Sandler, JJ.